Citation Nr: 1532041	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial rating higher than 20 percent for lumbar spine degenerative disc disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 30, 2014.

3.  Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from June 1980 to June 1984.

This matter comes before the Board of Veterans; Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.

In April 2012, service connection for lumbar spine degenerative disc disease was granted and an initial 20 percent disability rating was assigned, effective November 23, 2004.  The Veteran timely disagreed with the assigned initial disability rating and perfected a substantive appeal.

A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  While entitlement to a TDIU was granted by rating action gated in March 2015, the effective date of the award was established at May 30, 2014.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As it has been asserted that the Veteran was not working as a result of his service-connected disability prior to May 20, 2014, the issue of entitlement to a TDIU prior to May 30, 2014, is currently before the Board.

By rating actions dated in August 2013 and February 2015, the RO denied entitlement to specially adapted housing.  In June 2015, the Veteran filed a notice of disagreement.  A Statement of the Case has not been provided as to this issue following receipt of the notices of disagreement, therefore, as will be discussed below, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

In an Appellant's Brief dated in March 2015, the Veteran's representative indicated that the Veteran's lumbar spine degenerative disc disease had increased in severity since the most recent January 2010 VA examination was conducted.  In light of the Veteran's contentions of increased symptomatology and a review of the medical evidence of record, the Board finds that a contemporaneous examination of his low back disability should be conducted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, updated VA treatment records of the Veteran (those dated since March 2013) should also be obtained on remand.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, by rating actions dated in August 2013 and February 2015, the RO denied entitlement to specially adapted housing.  In June 2015, the Veteran filed a notice of disagreement.  A Statement of the Case has not been provided as to this issue following receipt of the notices of disagreement, therefore, a remand is required.  See Manlincon, 12 Vet. App. at 238.  The issue should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to this issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient records dated since March 2013.  In this regard, a notation that such records were "electronically reviewed," as in the February 2015 rating decision, will not suffice.  Instead, the VA outpatient records must be associated with the claims file.

2.  Then schedule the Veteran for a VA orthopedic and neurologic examination in order to determine the current nature and severity of his degenerative disc disease.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

Any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.
The examiner is also directed to specifically comment on the following:

 (a) Whether there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

(c) Whether the Veteran has intervertebral disc syndrome of the lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

The examiner must also identify any associated neurological deformities associated with the service-connected lumbar spine disorder, to specifically include any radiculopathy or neuropathy of the upper and lower extremities, and any associated bladder or bowel impairment.

The severity of each neurological sign and symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.
3.  Separately, issue a Statement of the Case as to the issue of entitlement to specially adapted housing.  See Manlincon, supra.  If the decisions remain adverse to the Veteran, he shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claims to the Board.  See 38 C.F.R. §§ 20.200 , 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA.

4.  Then readjudicate the Veteran's claims for an increased rating and a TDIU prior to May 30, 2014.  If the benefits sought on appeal remain denied, the Veteran 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

